Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contention that the court abused its discretion in denying defendant’s request for an adjournment in order to permit defendant to prepare for self-representation at the trial (see, People v Arroyave, 49 NY2d 264, 271; People v McIntyre, 36 NY2d 10, 17). Furthermore, the record shows that, after the court denied defendant’s request for an adjournment, defendant abandoned his application for leave to proceed pro se and consented to be represented by his previously assigned counsel at the trial (see, People v Grippo, 124 AD2d 985, 986).
Contrary to defendant’s argument, the court did not err in admitting the so-called shank into evidence. In any event, in light of the overwhelming evidence of defendant’s guilt, the error, if any, is harmless (see, People v Crimmins, 36 NY2d 230, 242). (Appeal from Judgment of Monroe County Court, Connell, J. — Attempted Escape, 1st Degree.) Present — Pine, J. P., Fallon, Doerr, Davis and Boehm, JJ.